O’Malley, J.
(dissenting). I prefer to accept, rather than reject, the conclusions of the able, experienced and conscientious referee who has come to our aid in these important and troublesome proceedings. As a former member of this court he participated in numerous similar proceedings. He heard and saw the witnesses and the respondents, and breathed the atmosphere of the hearings. We should hesitate in such circumstances to substitute our judgment for his, and I, therefore, vote to confirm his report in all respects.
Glennon, J. (Prevailing opinion in McAuliffe proceeding.) The respondent William J. McAuliffe was one of the fourteen lawyers against whom charges were preferred, based upon the statements of one John C. Weston.
It is unnecessary to comment upon Judge Shearn’s report, except in so far as it refers to Mr. McAuliffe, since we concur in the opinion of the presiding justice in so far as the other respondents are concerned.
We have examined with great care the testimony taken before the learned referee, his report and the briefs which were presented upon the argument.
Three separate charges were preferred against McAuliffe. The referee has recommended that the first two should be dismissed. The evidence indicates quite clearly that, as to these, the findings of the referee should be approved.
The third charge was made by one Lillian Greiner, who was arrested on November 15, 1928, for a violation of clause (a) of subdivision 4 of section 887 of the Code of Criminal Procedure. The charge grew out of certain testimony which Mrs. Greiner gave in the investigation into the practices of the Magistrates’ Courts about a year and a half after her case was disposed of in the Women’s Court. She asserted that on the night of her arrest the respondent agreed to represent her for the sum of $100. Subsequent thereto she claims that the respondent told her that if she gave him an additional sum of $200 to be divided among the arresting officers, the case would be dismissed. It was the contention of the petitioners that the respondent either entered into and carried out the corrupt bargain with the arresting officers or was guilty of obtaining money from his *398client under false pretenses. Respondent, in answer, absolutely denied the charge. He claimed that on the night of the arrest, his client, the prisoner, agreed to pay him the sum of $300 for representing her, $100 thereof was to be paid the following morning and $200 on the day the case was reached for trial.
The referee has reported that there is no evidence that the respondent had anything to do with the absence of the arresting officer, who was in fact in another court at the time the defendant was discharged. However, the referee has reported that the respondent obtained money from his client under false pretenses. That conclusion was based upon the assumption that Mrs. Greiner’s version of the facts was correct.
Perhaps a brief review of the testimony will be helpful for the purpose of indicating our reasons for believing that her testimony is incredible and that the proceedings should be dismissed. In referring to the type of witness Mrs. Greiner was, the referee has stated: “ She appeared to be a voluble, very excitable woman, prone to suspicion and was ready in drawing conclusions upon slight and inadequate basis of fact.”
It appears that she maintained a beauty parlor in her home at No. 568 West One Hundred and Seventieth street, where she treated men as well as women. She had a private telephone and advertised her business in a picture publication called the Graphic. She was fifty years of age and had been married to one Greiner for a great many years. She sued him for a divorce. Before the case was reached for trial, her husband died, and she remarried in the month following his death. She refused to disclose her correct name, even to the referee. She said: “ It’s nobody’s business. My name at that time was Mrs. Greiner, my maiden name was Caroline Dierks.” She refused also to give her home address. The reason assigned was “ Because they poisoned me once, somebody put poison in my coffee, and I was sick; I don’t want anybody to know where I am.” She related that “ She was passing through a change of life;” “ That she was nervous and had to take pills every day for a period of about two years.” With all her ailments, in referring apparently to the man who disrobed in her apartment at the time of her arrest, she said: “ If I met him to-day I would beat him up on the street. I don’t need my son to protect me, I can beat up that man, put him, in front of me on the street now and I show you.”
In order not to unduly prolong this opinion, we next turn to her testimony given in support of the charge. She asserted that the basic conversation took place as she and her son Herbert were leaving the court after the adjournment on the day she was arraigned *399for pleading. According to her at that time, respondent said: “ ‘ Mrs. Greiner, I want to see you.’ And I said, ‘ Yes, sir,’ and we walked over to him. He said, you give me $200.’ I said, ‘ Yes, what for?’ Then he said, ‘ Nobody does know about it. You know you had three arresting officers in your place.’ * * * He said, have to take the $200 and divide it between the detectives,’ that is what he said, and then I said, ‘ Well, I wouldn’t give you $200. I have to speak to my son.’ My son was standing away a little. I said, Herbie, what do you think of it, he wants $200 more.’ He said, ‘ Mom, that is a shame, you certainly work hard for the money, but before you give to the doctor, and you are nervous, you had better give him the $200.’ And he walked over to him to Mr. McAuliffe and talked it over and he repeated the same things to my son, that he has to divide the money between the detectives to keep him away and my record will be clean and there will never be anything on the papers. I said to my son, ‘ Well, Herbie, money isn’t everything, I would not want my name and your name stained for anything in the world.’ That is what I answered to my son. Q. Did you agree to pay? A. $200 more, yes, I did agree.”
On cross-examination of this witness we find the following testimony: “ Q. And did he say anything to scare you? A. No, that man never scared me. He never said anything out of the way to me. He was always a gentleman. Q. He always told the truth so far as you know. A. He always told the truth. Q. And you are perfectly satisfied with his services? A. Yes. Q. And he said ‘ You pay me $200 more if you are perfectly satisfied? ’ A. That is what he said, yes, sir. Q. So that the payment of the $200 depended upon you entirely? A. Yes, sure; I did not have to give it to him; I was not forced to give it to him. * * * Q. And if you said that you were not satisfied, or if you did not want to pay the money, you did not have to? A. No, I did not have to. Q. That was the understanding? A. That is right; and if I do not pay I think nothing would have happened here. Q. Whether the case was dismissed or whether you were found guilty? A. If I were found guilty I would never have to pay the $200. Q. Then naturally you would not be satisfied? A. No, sir. Q. But if the case went to trial and you were acquitted and you were perfectly satisfied, then you would pay him the $200? A. Certainly; and he kept his word too.”
The only witness who corroborated Mrs. Greiner in any detail at all was her son Herbert. While the referee comments on the fact that this witness was out of the room at the time his mother gave her testimony, still in considering the weight to be given to his *400evidence, we must take into consideration the relationship of the parties, together with the opportunity they might have had to go over the testimony which both were about to give in order to make it harmonize. This thought is borne out by an answer of the son wherein he said, “ Well, we would naturally talk about the case. No use of me saying no, because you naturally would speak about the case, but we did not go over it exactly.”
Suffice it to say that the record indicates that this witness was no less voluble than his mother and probably no more worthy of belief.
The testimony of Siegfried Hommel, who was present on the night Mrs. Greiner was released on bail, was of little or no help in sustaining the charge which the respondent had to meet. While he said he heard the sum of $100 mentioned, when he was asked on cross-examination if he could repeat in substance the portion of the conversation between Mrs. Greiner and the respondent, wherein the arrangement for the fee was made, he said that he could not.
Reference has been made to the fact that Mrs. Greiner had instituted a suit for divorce against her husband. She was represented in that case by Abraham Goldberg, a member of the bar. He was called as a witness by the respondent. While Mrs. Greiner told Mr. Goldberg “ every detail of the case,” even to the extent that she found her customer absolutely nude in her apartment and even though he was present at the request of Mrs. Greiner at the time his client was discharged in the Magistrates’ Court, still neither' she nor her sons ever told him in words or substance that she had paid the respondent $200 for the purpose of paying it over to the police officers.
It is unnecessary to detail at length the testimony offered by respondent. He was born and brought up in the neighborhood where his office at No. 103 West Tenth street was located. He was thirty-three years of age. He was admitted to the bar in 1924, after graduating from New York University Law School, where his course was interrupted by his service as a lieutenant in the army during the war. In 1925 he was elected a member of the board of aldermen of the city of New York.
The testimonials as to his character from outstanding citizens indicated that he always enjoyed an excellent reputation for honesty, decency and integrity. The referee has stated: “ This evidence of good character is respondent’s strongest aid.” In a proceeding such as this, where a question of credibility is involved, good character evidence may be controlling.
As we read the record, we reached the conclusion that the respondent was a truthful witness. Comment is made upon the fact that he frequently used the words ‘‘ belief ” and “ best recollection ” *401in answering several of the questions which were propounded to him. Frequently, an honest witness, who is not of the “ voluble type,” has occasion to use expressions such as those mentioned. For instance, when asked if the list of cases which was prepared by the official stenographer of the court was correct, his answer was, “ Yes, I believe so.” A less truthful witness might readily have answered in the affirmative without using the qualifying clause, “ I believe so.” Another point must not be overlooked in judging the veracity of this witness. There was a lapse of about two years and six months between the date he was retained and the time he was called as a witness.
McAuliffe denied unequivocally that he ever made any arrangement whereby he was to divide the sum of $200 among the arresting officers. In substance, he said that, on the night of the arrest, he was attending a meeting in the American Legion rooms which were located over his office in No. 103 West Tenth street. He was called out of the meeting by John Arlotta, a licensed bondsman, who had his office in the same building. He then met Mrs. Greiner and had a talk with her pertaining to the case, and an arrangement was then made for him to appear as her attorney and the fee was fixed at the sum of $300. It was agreed that $100 was to be paid to him the following day, and the balance of $200 after the case was disposed of in the Magistrates’ Court. While he was put through a rigid cross-examination as to the nature of his business, there was nothing developed in his testimony which would lead one to believe that a man of his excellent reputation was not telling the truth. It seems to be almost common knowledge that arrangements are frequently made between attorney and client, whereby a certain amount of money is given as a retainer and the balance is paid on the day the case is reached for trial or at some later date.
Comment was made in his report by the learned referee upon the failure of the respondent to produce Mr. Arlotta at the hearings. It was stated, “ That Arlotta had gone south.” Any doubt that respondent told the truth in that regard was removed by the uncontradicted testimony of this witness. After the report was filed, an application was made to reopen the hearing for the purpose of taking the testimony of Arlotta. The application was granted and the result was that Mr. Arlotta Was called. It appeared that he actually had gone south and was out of New York for a period of nearly a year. During that time he was engaged in a partnership with a man named Boswell, in the carnival business. He corroborated the version of facts as to the arrangements made between respondent and his client sufficiently, at least, to cause one to doubt wherein the truth really lay.
*402We do not agree with the conclusion reached by the presiding justice that the testimony given by this particular witness does not ring true. There is nothing in the record to indicate that this witness deliberately committed perjury. The only motive he could have had for false swearing was the fact that he was acquainted with the respondent.
Realizing, as we do, the grave consequences to an attorney as a result of disbarment, coupled with the fact that the testimony against him is of an unreliable character, and that the respondent Willi am J. McAuliffe prior to the institution of these charges had an unblemished reputation, we have reached the conclusion that this proceeding, in so far as it affects him, should be dismissed.
Martin and Townley, JJ., concur.
Finch, P. J., and O’Malley, J., dissent as to the respondent McAuliffe and vote for disbarment.
As to respondents Rusgo, Aronstein, Butler, Mayer, Fitzsimmons, Goldstein, McAuliffe, Frankel, Weber and Kurtz, proceedings dismissed; respondents Karp and Busch disbarred; respondent Alter censured.